Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on06/14/2019.
Claims 1-16 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 12 are being rejected under 35 U.S.C. 112(b) as being indefinite.
Regarding Claims 4 and 12, the claims include the limitation “acquire voice data with a high signal-to-noise ratio". The term “high” is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 9-11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bush et al. (US Patent 7,080,014 B2).
Claims 1 and 8, Bush teaches an infrared remote controller based on voice control (see Fig.1 (10) and Col.8, Line 28-49), comprising:
a first collecting module collecting user’s voice data (see Fig.1 (20) and Col.7, Line 65 – Col.8, Line 20;
a voice recognition module recognizing a command from the user’s voice data and generating an electrical signal according to the command (see Fig.1 (50,70) and Col.8, Line 17-35);
and an infrared emitter converting the electrical signal to an infrared signal and sending the infrared signal to an electrical apparatus to control the electrical apparatus (see Fig.1 (80), Col.8, Line 22-35 and Col.8, Line 50-61).
Regarding Claims 2 and 9, Bush further teaches wherein the infrared remote controller further comprises a preprocessing module, the preprocessing module preprocesses the user’s voice data collected by the first collecting module to acquire target voice (see Fig.1 (40) and Col.7, Line 65 – Col.8, Line 11).
Regarding Claims 3 and 10, Bush further teaches wherein the infrared remote controller further comprises a storage module storing preset voice commands comprising a preset voice feature.
 (see Fig.2a (61), Col.9, Line 65 – Col.10, Line 12 and Col.11, Line 20-41, preset vocabulary sets associated with voice commands).
	Regarding Claims 5 and 13, Bush further teaches wherein the infrared emitter is connected to the voice recognition module, the infrared emitter receives and analyzes a first feedback signal sent by the voice recognition module to generate the infrared signal according to the first feedback signal, and sends the infrared signal to the electrical apparatus (see Fig.2b (50,70), Col.8, Line 20-35 and Col.8, Line 50-61).
	Regarding Claims 6 and 14, Bush further teaches wherein the infrared emitter comprises an infrared receiving unit and a voice binding unit (see Fig.2b (75,76) and Col.15, Line 30-38); the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-8, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. (US Patent 7,080,014 B2) in view of Zhu et al. (US Patent 8,861,756 B2).
Regarding Claims 4 and 12, Bush teaches wherein the preprocessing module comprises an interference suppression unit electrically connected to the first collecting module and configured to process the user’s voice data collected by the first collecting module to acquire a target voice data (see Fig.2a (55), Col.14, Line 15-27 and Col.35, Line 19-26).
Bush fails to teach a noise filtering unit connected to the interference suppression unit configured to process the voice data with a high signal-to-noise ratio to acquire the target voice.

It would have been obvious for one skilled in the art, before the effective filing date of the application, to include Zhu’s noise reduction unit into Bush’s preprocessing module to acquire the target voice from voice data with a high signal-to-noise ratio. The motivation would be remove ambient noise from the input voice data in order to increase the speech recognition accuracy for the voice commands.
Regarding Claims 7 and 15, Bush further teaches wherein the infrared remote controller further comprises a second collecting module connected to the preprocessing module that acquires an ambient noise, analyzes the ambient noise and feeds back a noise level of the ambient noise to the preprocessing module (see Fig.1 (50,55), Fig.5 (S510), Col.10, Line 34-43 and Col.26, Line 1-27), and the preprocessing module adjusts a noise filtering intensity according to the noise level of the ambient noise (see Fig.2a (55) and Col.35, Line 19-26).
Regarding Claims 8 and 16, Bush further teaches wherein the preprocessing module further comprises a signal compensation unit configured to compensate the data loss of voice commands (see Fig.2a (55,60) and Col.11, Line 15-21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/VU B HANG/Primary Examiner, Art Unit 2672